                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
vs.                                          )      CASE NO. 2:17-CR-0100-SLB-CSC
                                             )
JAMES CALVIN TALLEY, JR.,                    )
                                             )
       Defendant.                            )

                      MEMORANDUM OPINION AND ORDER

       This case is presently before the court on defendant’s Pro Se Motion Pursuant to

Federal Rule 10(e) Appellate Procedure. (Doc. 279.) According to defendant, the court

excluded Exhibit 45, a notebook, also referred to as a drug ledger, found during a search of

defendant’s home.1 However, he contends that this ruling in not included in the transcript

of his trial and that “the Government went behind the open court’s ruling . . . and pushed

through that forbidden prejudicial [notebook] . . . for the jury to ‘review, read [and] consider

as evidence’ during the jury’s deliberation.” (Id. at 2.)

       Rule 10(e) of the Federal Rules of Appellate Procedure states, “If any difference

arises about whether the record truly discloses what occurred in the district court, the

difference must be submitted to and settled by that court and the record conformed

accordingly.” Fed. R. App. P. 10(e)(1).




       1
        Ty Thompson testified that he collected the notebook following a search of the
storage shed at defendant’s residence in Verbena, Alabama. (Doc. 272 at 145.) The
notebook was received in evidence without objection. (Id. at 146.)
       The court finds, based on the transcript of the proceedings and its independent

recollection that Government’s Exhibit 45, the notebook, was admitted into evidence without

objection. At no time did the court exclude the notebook from the evidence or otherwise

instruct the jury not to consider it. The transcript of defendant’s trial “truly discloses what

occurred in the district court.” See Fed. R. App. P. 10(e)(1).

       Therefore, defendant’s Pro Se Motion Pursuant to Fed. R. App. P. 10(e) is DENIED.

       DONE this 21st day of February, 2020.




                                           SHARON LOVELACE BLACKBURN
                                           UNITED STATES DISTRICT JUDGE




                                              2
